                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  CARLENA PAGE CHAMBERS,                          )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )       No.    2:20-CV-035-PLR-CRW
                                                  )
  CARTER COUNTY JAIL, JESSIE LEE                  )
  HODGES, ERIC TRIVETTE, LT.                      )
  KENT, SAM BECKETT, MATT                         )
  PATTERSON, CANDICE POTTER,                      )
  C/O JOHNSON, C/O TURF, C/O                      )
  EDWARDS, C/O STEWART, and SGT.                  )
  HENSLY,                                         )
                                                  )
                  Defendants.

                                      JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED for failure to state a claim upon which

 relief may be granted under § 1983. Because the Court CERTIFIED in the memorandum opinion

 that any appeal from this order would not be taken in good faith, should Plaintiff file a notice of

 appeal, she is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

        E N T E R:

                                       ____________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE
 ENTERED AS A JUDGMENT

 /s/ JOHN L. MEDEARIS
     CLERK OF COURT




Case 2:20-cv-00035-PLR-CRW Document 12 Filed 07/16/20 Page 1 of 1 PageID #: 61
